Case 5:19-cv-01185 Document1-1 Filed 10/03/19 Page 1 of 1

JS-44 (Rey, 06/17) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, ‘This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE /NSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Lupita Villa

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)
Brittany Hinojosa - Tessmer Law Firm, P.L.L.C.

7800 IH-10 West, Ste. 830, San Antonio, Texas 78230
Tel: 210.368.9708; Fax: 210.368.9729

Bexar County

DEFENDANTS

United of Omaha Insurance Company

County of Residence of First Listed Defendant —__
(IN U.S, PLAINTIFF CASES ONL Y)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)
Marjorie C. Nicol - Wilson Elser Moskowitz Edelman & Dicker LLP
909 Fannin St., Ste. 3300, Houston, Texas 77010
Tel: 713.353-2050; Fax: 713.785.7780

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

01 O 3. Federal Question

(U.S. Government Not a Party)

U.S. Government
PlaintilT

O 2. U.S. Government
Defendant

& 4 Diversity
(Indicate Citizenship of Parties in fem H1)

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

Wl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State XK 1 O 1! Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State go 2 O 2 Incorporated and Principal Place os &s
of Business In Another State
Citizen or Subject ofa 03 QO 3 Foreign Nation go6 O86

Foreign Country

Click here for; Nature of Suit Code Descriptions.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY., BANKRUPTCY
& 110 Insurance PERSONAL INJURY PERSONAL INJURY — |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21] USC 881 |O 423 Withdrawal O 376 Qui Tamm (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
© 152 Recovery of Defaulled Liability © 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veleran’s Benefils 0 350 Motor Vehicle OF 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395) O 490 Cable/Sat TV
D 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
OD 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
CO 195 Contract Product Liability | 360 Other Personal Property Damage Relations D 864 SSID Title XVI OF 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
J 362 Personal Injury - Product Liabtlily C751 Family and Medical © 893 Environmental Matters
Medical Malpractice — Leave Act O 895 Freedom of Infonnation
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
DO 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: OC 791 Employee Retirement 870 Taxes (U.S. Plainulf O 896 Arbitration
© 220 Foreclosure C441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Adiministrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party AcUReview or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General © 950 Constilutionatity of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Stale Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities -] 1 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education 0) 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinemeni

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original (K2 Removed from
Proceeding State Court

O 3  Remanded from

Appellate Court

28 U.S.C. 1332,1441 and 1446

Brief description of cause:

VI. CAUSE OF ACTION

 

VIL. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION

O 4 Reinstated or

0 8 Multidistrict
Litigation -
Direct File

O6 Multidistrict
Litigation -
Transfer

O 5 Transferred from
Another District
(ipecify)

Reopened

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

Alleged breached of contract for failure to pay life insurance benefits.

DEMAND $ CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY (eeinsiructions) Gp _____ DOCKET NUMBER

 

3 /9

FOR OFFICE USE ONLY

 

RECEIPT #

AMOUNT APPLYING JFP

SIG An/. TTORNEY
~
mal

fd

OF fe
U/-

JUDGE MAG, JUDGE
